UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-6124



CHARLES STANFIELD,

                                             Plaintiff - Appellant,

         versus

RICHARD A. LANHAM, SR.; SEWALL SMITH, Warden;
THEODORE PURNELL, Chief of Security; PAMELA
SORENSEN; LUCILLE BAGLEY; PATRICIA GOINS; D.
BRIDELL; JOSEPH ZBOZIEN; WILLIAM FILBERT,
Assistant Warden; Francis Edmonds,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
52-L)


Submitted:   April 30, 1996                  Decided:   May 30, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Stanfield, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on December 19, 1995; Appellant's notice of

appeal was dated January 19, 1996, and filed on January 22, 1996.

Appellant's failure to note a timely appeal or obtain an extension
of the appeal period deprives this court of jurisdiction to con-

sider this case. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2